Affirmed as Reformed and Memorandum Opinion filed October 4, 2016.




                                     In the

                    Fourteenth Court of Appeals

                             NO. 14-15-00529-CR

                     KORI LYNN HENEGAR, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1413242

                  MEMORANDUM OPINION


      In three issues, Kori Lynn Henegar appeals from the trial court’s
adjudication of guilt and revocation of her community supervision for fraudulent
use of identifying information, a state jail felony.      See Tex. Penal Code
§ 32.51(b)(1), (c)(1) (West 2015). We reform the trial court’s judgment and affirm
it as reformed.
                       FACTS AND PROCEDURAL BACKGROUND

       Appellant Kori Lynn Henegar pleaded guilty to fraudulent use of identifying
information. The trial court made no finding of guilt and instead placed appellant
on community supervision for three years beginning in March 2014. The trial
court ordered that appellant abide by 23 conditions of community supervision. On
September 29, 2014, the State filed a motion to adjudicate guilt and the trial court
ordered appellant’s arrest. In its motion, the State alleged that appellant violated
the conditions of her community supervision by failing to report as directed to the
community supervision officer.1           The State alleged 11 additional violations,
including appellant’s failures to pay her fine, court costs, and various fees, to
perform her community service, to pay for and obtain an offender violation card, to
submit to an alcohol/drug evaluation, and to provide proof of her high school
diploma/GED or participation in the GED program.

       The trial court held a hearing. Appellant entered a plea of “not true” to all
allegations contained within the motion. After hearing testimony from witnesses,
including appellant, and reviewing the admitted documentary evidence, the trial
court found the allegations for failing to report for May, June, July, and August
2014 “not true,” but found the allegations for failing to report for the months from
September 2014 to March 2015 “true.”2 The trial court further found all “the
remaining allegations” in the motion to adjudicate guilt “are true.” The trial court
adjudicated appellant guilty, revoked her community supervision, and assessed
punishment at ten months’ confinement in the Harris County Jail.
       1
          Originally, the motion alleged that appellant failed to report from May 2014 through
August 2014. The trial court subsequently allowed the State to amend that allegation to include
the additional months of September 2014 through March 2015.
       2
         Appellant first reported to the community supervision officer in April 2014 but while
there she was taken into federal custody on a fraud charge. Appellant indicated she returned to
Texas on September 18, 2014, about a week after being released from federal custody.

                                              2
      On appeal, appellant raises three issues. Appellant argues that the trial court
erred in adjudicating guilt and revoking her community supervision: (1) based on
her failures to report occurring after the arrest order was issued based on the
motion to adjudicate guilt and (2) because the State failed to prove that appellant
did not report as directed. Appellant also contends that the judgment is incorrect
because it reflects she pleaded “true.” We address appellant’s first two issues
together and then her third.

                                      ANALYSIS

A.    Appellant fails to contest all the alleged violations for her revocation
      that the trial court found “true.”
      In her first issue, appellant complains that the trial court erred in finding
“true” allegations for failing to report for the months after the trial court ordered
her arrest. In her second issue, appellant contends that, in any event, the State
failed to prove she failed to report as directed.

      We review a trial court’s decision to revoke community supervision for an
abuse of discretion. Leonard v. State, 385 S.W.3d 570, 576 (Tex. Crim. App.
2012). Revocation is appropriate when a preponderance of the evidence supports
any one of the State’s allegations that the defendant violated a condition of her
community supervision. See id. The trial court is the sole judge of the credibility
of the witnesses and the weight to be given their testimony. Hacker v. State, 389
S.W.3d 860, 865 (Tex. Crim. App. 2013). Where the record reflects that multiple
findings support the revocation order, a defendant must successfully challenge all
of those findings to prevail on appeal. Joseph v. State, 3 S.W.3d 627, 640 (Tex.
App—Houston [14th Dist.] 1999, no pet.).

      We need not address the specific finding complained of by appellant with
regard to her failures to report. In neither her first nor second issue does appellant

                                           3
complain about any of the other alleged violations that the record reflects the trial
court also found “true.” Because appellant does not challenge all the available
grounds for her revocation, we overrule her first two issues. See Joseph, 3 S.W.3d
at 640.

B.    The judgment is incorrect and should be reformed.
      In her third issue, appellant complains that the judgment is incorrect because
it reflects that she pleaded “true” to the allegations contained in the motion to
adjudicate guilt. Appellant requests that we modify the trial court’s judgment, and
the State joins in her request. We agree—the record from the adjudication hearing
clearly reflects that appellant entered a plea of “not true” to all of the allegations
contained in the motion to adjudicate guilt. We sustain appellant’s third issue.

      In addition, the trial court’s judgment reflects that appellant violated the
conditions of her probation only “by failing to report to community service
officer.” As discussed above, however, the trial court found all of the other alleged
violations in the motion to adjudicate guilt “true” and appellant does not challenge
any of these other allegations.     Moreover, the record evidence supports that
appellant failed to complete any of her community service hours. Therefore, we
will reform the judgment to reflect that the trial court also found appellant violated
this condition of her community supervision. See Tex. R. App. P. 43.2(b); Bigley
v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Baxter v. State, 936
S.W.2d 469, 473 (Tex. App.—Fort Worth 1996) (per curiam) (when appellate
court has necessary data and evidence before it for reformation, it may reform
erroneous judgment), pet. dism’d, improvidently granted, 960 S.W.2d 82 (Tex.
Crim. App. 1998).

                                   CONCLUSION

      Accordingly, having overruled appellant’s first and second issues and
                                          4
sustained her third issue, we reform the trial court’s judgment to reflect her plea to
the motion to adjudicate guilt as “not true” rather than “true” and to reflect the trial
court’s finding that appellant also violated the terms and conditions of community
supervision “by failing to perform community service.” We affirm the judgment
as so reformed.




                                        /s/       Marc W. Brown
                                                  Justice


Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                              5